Name: Commission Regulation (EEC) No 1826/87 of 29 June 1987 on precautionary measures and the suspension of advance fixing in certain sectors
 Type: Regulation
 Subject Matter: agricultural structures and production;  European Union law;  agricultural policy;  agricultural activity
 Date Published: nan

 30 . 6. 87 Official Journal of the European Communities No L 173/7 COMMISSION REGULATION (EEC) No 1826/87 of 29 June 1987 on precautionary measures and the suspension of advance fixing in certain sectors No 2429/72 (I6), and in particular the second subpara ­ graph of Article 4 (3) thereof, Having regard to Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oilseeds (17), and in particular the second subparagraph of Article 8 (3) thereof, Having regard to Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (18), as last amended by Regulation (EEC) No 1173/87 (19), and in particular the second subparagraph of Article 12 (2) thereof, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 773/87 (4), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1579/86 (*), Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder f7), as last amended by Regulation (EEC) No 1985/86 (8), Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common orgaization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (10), and in particular the second subparagraph of Articles 17 (7) and 19 (5) thereof, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins (n), as last amended by Regu ­ lation (EEC) No 3127/86 (12), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (13), as last amended by Regulation (EEC) No 1344/86 (H), and in particular the second subparagraph of Article 5 (4) thereof, Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (15), as last amended by Regulation (EEC) Having regard to Council Regulation (EEC) No 2036/82 Of 19 July 1982 adopting general rules for peas, field beans and sweet lupins (20), as last amended by Regulation (EEC) No 3527/86 (21), and in particuar the second subpa ­ ragraph of Article 5a (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (22), as last amended by Regulation (EEC) No 1351 /86 P), Whereas the marketing years for a certain number of agri ­ cultural products begin on 1 July ; whereas, in addition, the 1986/87 milk year has been caried forward until 30 June ; whereas the Council has not, to date, adopted the prices for the 1987/88 marketing years for a large number of agricultural products ; whereas the Commission, in compliance with the tasks entrusted to it by the Treaty, is obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricul ­ tural policy ; whereas, pending the decisions to be taken imminently by the Council or, failing this, by the Commission for the new 1987/88 marketing years, these measures are taken as a precaution and are without preju ­ dice to the said decisions : ') OJ No L 172, 30. 9 . 1 966, p. 3025/66. 2) OJ No L 133, 21 . 5 . 1986, p. 8 . 3) OJ No L 148, 28 . 6. 1968 , p . 13 . 4) OJ No L 78, 20. 3 . 1987, p . 1 . Ã  OJ No L 281 , 1 . 11 . 1975, p . 1 . ^ OJ No L 139, 24. 5 . 1986, p. 29. 0 OJ No L 142, 30. 5. 1978, p . 1 . 8) OJ No L 171 , 28 . 6 . 1986, p. 4. &gt;) OJ No L 177, 1 . 7. 1981 , p . 4. 10) OJ No L 25, 28 . 1 . 1987, p. 1 . ") OJ No L 162, 12. 6. 1982, p. 28 . ,2) OJ No L 292, 16. 10 . 1986, p. 1 . 13) OJ No L 155, 3 . 7. 1968, p. 1 . 14) OJ No L 119, 6 . 5. 1986, p. 36. ,5) OJ No L 125, 26. 6 . 1967, p. 2461 /67. 1S) OJ No L 264, 23. 11 . 1972. p. 1 . 17) OJ No L 163, 22. 6 . 1983, p. 44. ,8) OJ No L 171 , 28 . 6. 1978, p. 1 . ") OJ No L 113, 30. 4. 1987, p . 13. M) OJ No L 219, 28 . 7. 1982, p. 1 . 21 ) OJ No L 326, 21 . 11 . 1986, p. 1 . u) OJ No L 118, 20 . 5. 1972, p. 1 . ") OJ No L 119, 8 . 5. 1986, p . 46. No L 173/8 Official Journal of the European Communities 30. 6. 87 The levies referred to in :  Articles 14 and 15 of Regulation (EEC) No 2727/75, with the exception of those for maize and sorghum,  Article 16 of Regulation (EEC) No 1785/81 shall be fixed as from 1 July 1987 on the basis of the threshold . prices applicable on 30 June 1987. 2. The accession compensatory amounts applicable on 30 June 1987 shall continue to apply as from 1 July 1987. 3 . The aids referred to in :  Article 27 of Regulation No 136/66/EEC, for colza and rape seed,  Article 5 of Regulation (EEC) No 1117/78,  Article 3 (1 ) and (2) of Regulation (EEC) No 1431 /82 applicable on 30 June 1987 shall continue to apply as from 1 July 1987. 4. The production refunds referred to in Article 9 (3) of Regulation (EEC) No 1785/81 applicable on 30 June 1987 shall continue to apply as from 1 July 1987. whereas these short-term precautionary measures should be aimed at retaining on a provisional basis, from 1 July 1987 and at the level of 30 June 1987 ;  the import levies for milk and milk products,  the accession compensatory amounts,  the aids for colza and rape seeds, dried fodder, peas, field beans and sweet lupins,  the production refunds for sugar ; Whereas, however, as regards cereals and sugar, the import levies should be determined as from 1 July on the basis of the threshold prices valid on 30 June ; Whereas provisions should also be made to retain as from 1 July the intervention buying-in prices for skimmed ­ milk powder, sugar and colza and rape seeds and to retain the minimum prices for peas, field beans and sweet lupins ; Whereas the co-responsibility levies for milk and milk products and for cereals are one of the key factors in ensuring balance on the markets concerned ; whereas they should be retained at the levels applicable on 30 June ; Whereas the Commission has already been obliged, pending a decision by the Council, to lay down as a precautionary measure, by Regulations (EEC) No 1213/87 (') and (EEC) No 1503/87 (2), a number of prices in the fruit and vegetable sector in order to ensure the continuity of the intervention arrangements for those products in respect of which the period of application of the basic and buying-in prices began in May and June ; whereas the prices applicable from 1 July for the products in question should be fixed along the same lines ; Whereas, pending the fixing of the prices for the 1987/88 marketing year, the measures necessary to avoid specula ­ tive trading and market disturbance should be adopted ; whereas this aim can be met by suspending the possibility of advance fixing of the import levies, export refunds and certain of the aids referred to above ; Whereas it should be stressed that the amounts set out in this Regulation will be adjusted, where appropriate, with effect from 1 July, on the basis of the decisions adopted , in respect of the prices for the 1987/88 marketing year ; whereas, likewise, the attention of traders should be drawn to the fact that the monetary compensatory amounts applicable will be adjusted, where appropriate, with effect form 1 July, on the basis of the decisions adopted in respect of prices and the representative rates, Article 2 1 . The intervention buying-in price applicable on 30 June 1987 for skimmed-milk powder, Grana Padana and Parmigiano Reggiano cheeses, and in the sugar and colza and rape seed sectors shall continue to apply as from 1 July 1987. 2. The minimum buying-in prices referred to in Article 3 of Regulation (EEC) No 1431 /82 applicable on 30 June 1987 shall continue to apply as from 1 July 1987. Article 3 The co-responsibility levy introduced by Regulation (EEC) No 1079/77 and the co-responsibility levy provided for in Article 4 of Regulation (EEC) No 2727/75 shall continue to apply as from 1 July at the levels in force on 30 June 1987. Article 4 As from 1 July 1987, the intervention operations provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72 shall be carried out at prices determined on the basis of the following amounts ; 1 . For cauliflowers, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies referred to in Article 14 of Regu ­ lation (EEC) No 804/68 applicable on 30 June 1987 shall continue to apply as from 1 July 1987. (') OJ No L 115, 1 . 5. 1987, p. 33 . I2) OJ No L 141 , 30. 5 . 1987, p. 13 .  basic price : 22,18 ECU/100 kg net,  buying-in price : 9,55 ECU/100 kg net. No L 173/930 . 6 . 87 Official Journal of the European Communities These prices relate to packed 'trimmed caulifowers of Quality Class I. 2. For tomatoes,  basic price : 23,38 ECU/100 kg net,  buying-in price : 8,68 ECU/100 kg net. These prices relate to packed 'round' and 'ribbed' tomatoes of Quality Class I, size 57 to 67 millimetres. 3 . For peaches (excluding nectarines),  basic price : 42,99 ECU/100 kg net,  buying-in price : 24,08 ECU/100 kg net. These prices relate to packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J.H. Hale, Merril Gemfree, Michelini, Red Haven, San Lorenzo, Springcrest and Springtime varieties of Quality Class I , size 61 to 67 millimetres. 4. For apricots,  basic price : 41,75 ECU/100 kg net,  buying-in price : 23,78 ECU/100 kg net. These prices relate to packed apricots of Quality Class I of a size over 30 millimetres. 5 . For lemons,  basic price : 44,73 ECU/100 kg net,  buying-in price : 26,32 ECU/100 kg net. These prices relate to packed lemons of Quality Class I , size 53 to 62 millimetres. 6. For pears,  basic price : 28,67 ECU/100 kg net,  buying-in price : 14,75 ECU/100 kg net. These prices relate to the following packed products : 7. For aubergines,  basic price : 17,77 ECU/100 kg net,  buying-in price : 7,12 ECU/100 kg net. These prices relate to the following packed products :  elongated aubergines of Quality Class I, size over 40 millimetres,  globus aubergines of Quality Class I , size over 70 millimetres . Article 5 The application of the amounts referred to in the prece ­ ding Articles shall be subject to the changes resulting form the decisions in respect of prices for the 1987/88 marketing year. The amounts to be granted shall only be paid after any adjustment pursuant to the preceding subparagraph has been made. Article 6 1 . The advance fixing :  of the import levies for sugar,  the export refunds for milk and milk products, colza and rape seed and sugar is hereby suspended until 3 July 1987. 2. The advance fixing of the aids referred to in :  Article 27 of Regulation No 136/66/EEC, for colza and rape seed,  Article 5 of Regulation (EEC) No 1117/78 ,  Article 3 ( 1 ) and (2) of Regulation (EEC) No 1431 /82 is hereby suspended until 7 July 1987. Article 7 This Regulation shall enter into force on 1 July 1987.  pears of the BeurrÃ © Hardy, Bon Chretien Williams, ConfÃ ©rence, Coscia (Ercolini), Crystallis (BeurrÃ © NapolÃ ©on, Blanquilla, Tsakonika), Dr. Jules Guyot (Limonera) varieties of Quality Class I, size 60 millimetres or more ;  pears of the Empereur Alexandre (Kaiser Alexandre Bosc) variety of Quality Class I, size 70 millimetres or more. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1987. For the Commission Frans ANDRIESSEN Vice-President